Motion granted upon condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before April 16, 1959, with notice of argument for April 28, 1959, said appeal to be argued or submitted when reached. In the event this condition is not complied with, the plaintiffs-respondents may submit an order vacating the stay and fixing a date for the examination of the defendants to proceed, without notice to the appellants. Concur - — Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ.